Title: To James Madison from James Monroe, 8 January 1797
From: Monroe, James
To: Madison, James


Dear Sir
Paris Jany. 8. 1797.
I recd. notice of my recall in Novr., Mr. Pinckney arrived here in decr. & I took my leave of this govt. on the first of Jany. so that you will perceive it was impossible unless I exposed myself & family to the danger & inconvenience of a winters voyage, to depart hence before the begining of April next, wh. we propose to do, in case a suitable passage can be obtained from any of the ports of France. The period of our departure after the Spring will depend on obtaining a passage only, as we mean to sit out as soon as possible. I enclose you a copy of my address & the Presidents reply when I took leave. I mean to take a trip into Holland in the interim with Mrs. M. to see some other parts of Europe before our return, & wh. I was not able to do before, for I never saw things in such a state here after my arrival as to be able to absent myself from Paris more than 24. hours at a time, without apprehending real danger to my country: & in consequence never went further from Paris to the present time than St. Germains. I beg you to inform Mr. Jones of my intentions & request him not to sell my furniture in Albemarle, as I shall have occasion for it on our return. I have no news to give you, & indeed I shod. not chuse to go into other topics by this opportunity. I beg you to remember us affecy. to Mr. Jones, Mr. Jefferson & other friends, & particularly to yr. lady. Sincerely I am yr. friend & servt
Jas. Monroe
